             Case 2:19-cv-00682-RSM Document 22 Filed 06/09/19 Page 1 of 2



 1

 2

 3
     Robin L. Crawford
 4   2507 Corral Trail
 5   Friendswood, TX 77546
 6

 7                 UNITED STATES DISTRICT COURT WESTERN
                          DISTRICT OF WASHINGTON
 8

 9
     Heather Winslow Barr,             § CASE NO.: 2:19-cv-00682-RSM
10                                     §
               PLAINTIFF,              §
11
                                       §
12                  VS.                § ROBIN L. CRAWFORD JOINDER
                                       § TO THIS CASE
13
     Joseph Stanley Pigott a.k.a. King §
14   Abdul Mumin El,                   §
                                       §
15
               DEFENDANT,
16

17

18                ROBIN L. CRAWFORD JOINDER TO THIS CASE
19
          Respondent, Robin L. Crawford Aka Amina Queen Sofia El Bey hereby
20

21
     joins in to this Case. By this Joinder, Robin L. Crawford adopts and incorporates

22   by reference all points and authorities set forth in this Case as if fully set forth
23
     herein. Robin L. Crawford was harmed IN THE COUNTY CIVIL COURT AT LAW
24
     NO. 1 Cause number 1131757 located at Harris County Civil Courthouse 201
25

26   Caroline, Suite 740 Houston, TX 77002-1900. Robin L. Crawford demands that
27
     RAFI REAL ESTATE, LLC. STOP trying to evict her out of her home and to
28
           Heather Winslow Barr vs. Joseph Stanley Pigott a.k.a. King Abdul Mumin El
            Case 2:19-cv-00682-RSM Document 22 Filed 06/09/19 Page 2 of 2



 1   correct the Fraud upon the state court, including Judge with NO BOND George
 2
     Barnstone in Cause number 1131757. Referencing said property at 2507 Corral
 3

 4
     Trail, Friendswood, Texas 77546.

 5

 6

 7

 8

 9
     Robin L. Crawford June 8th 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
           Heather Winslow Barr vs. Joseph Stanley Pigott a.k.a. King Abdul Mumin El

                                          -2
